               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                          4:18-CR-3088

vs.
                                                         ORDER
ARACELY HEREDIA MARTINEZ,

                   Defendant.


      Aracely Heredia Martinez is a fugitive from justice and a warrant (filing
287) has been issued for her arrest. Accordingly,


      IT IS ORDERED that this matter, as to Aracely Heredia Martinez
      only, is removed from the trial docket, and the government shall
      call this matter to the Court's attention when the defendant is
      apprehended.


      Dated this 5th day of November, 2019.


                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge
